AO 2458 (Rev. 02/08/2019) Jud~e11t in a Criminal Petty Case (Modified)                                                                       Page I of l



                                           UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                           V.                                        (For Offenses Committed On or After November 1, 1987)


                             Yoni Eduardo Rivera                                     Case Number: 2:20-mj-8241

                                                                                     Martin G Molina
                                                                                     Defendant's Attorney


REGISTRATION NO. 93915298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                 ---------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                           Nature of Offense                                                           Count Number{s)
8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count( s)
                                                                             -------------------
•    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      ~ TIME SERVED                            • ________ days
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, January 28, 2020
                                                I                           l<R!E wL Imposition of Sentence



Received     l
                    .

                 l· '
                        /


             ::-D--U--SM------+--
                                 '\   (
                                 ./l--~             -      FILED
                                                            JAN 2.siozo
                                                       CLERK US DISTRICT COURT
                                                    SOUTHERN DISTR'F- CALIFORNIA
                                                    BY              .       DEPUTY

Clerk's Office Copy                                                                                                              2:20-mj-8241
